UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                                 )
AHMAD MOHAMMAD AL DARBI,                         )
                                                 )
                                                 )
                          Petitioner,            )
       v.                                        )      Civil Action No. 05-2371 (RCL)
                                                 )
BARACK OBAMA, et al.,                            )
                                                 )
                          Respondents.           )
                                                 )

                                         ORDER

       Upon consideration of the Consent Motion for Extension of Time to File Reply

Memorandum In Support of Petitioner’s Motion to Compel Production of Exculpatory

Information and Automatic Discovery, and without objection by Respondents, it is hereby

       ORDERED that Petitioner’s time to file his reply memorandum is continued until

October 5, 2009.



       Signed by Royce C. Lamberth, Chief Judge, on September 25, 2009.